DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, the prior art of record does not teach nor suggest in the claimed combination an optical member supporting device, comprising: in an XYZ rectangular coordinate system, spherical bodies; a first holding portion and a second holding portion for holding an optical member on one of the first holding portion and the second holding portion, each extending in X-Y directions and opposed in a Z direction with the spherical body interposed therebetween; first yokes protruding from regions of the first holding portion facing the second holding portion toward the second holding portion side; second yokes protruding from regions of the second holding portion facing the first holding portion toward the first holding portion side and opposed to the first yokes in a predetermined direction in the X-Y direction; wherein the second holding portion comprises a second magnet, and the first yokes and the second yokes are opposed to the second magnet in the Z direction, and wherein the first yokes and the second yokes are opposed to each other at their end surfaces and alternately arranged to form a ring shape, and the spherical bodies are arranged on an inner periphery side of the first yokes and the second yokes.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 07/25/2022, with respect to currently amended claims 1, 2 and 4-10 have been fully considered and are persuasive.  The previous rejection(s) of amended claims 1, 2 and 4-10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837